Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on August 30, 2022.
As directed by the amendment: Claims 1 and 3-12 were amended. Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites “an air bag” which is confusing because “air bags” have been recited in line 11. Examiner suggests --a first air bag of the air bags-- to clarify this is a separate air bag.
Claim 1, line 14 recites “an air bag” which is confusing because “air bags” have been recited in line 11 and “an air bag” has been recited in line 13. Examiner suggests --a second air bag of the air bags-- to clarify this is a separate air bag.
Claim 1, line 14 recites “an outer side wall” and it is unclear how the outer side wall relates to the previously recited “side faces.” Based upon Applicant’s disclosure, these appear to be referring to the same structures. Thus, Examiner suggests --an outer side face--.
Claim 1, line 15 recites “an inner side wall” and it is unclear how the inner side wall relates to the previously recited “side faces.” Based upon Applicant’s disclosure, these appear to be referring to the same structures. Thus, Examiner suggests --an inner side face--.
Claim 1, the penultimate line recites “the air bag” which is confusing because line 11 recites “air bags,” line 13 recites “an air bag” and line 14 recites “an air bag.” Thus, it is unclear which of these “air bags” this is referring to. Examiner suggests --the first air bag--.
Claim 1, the last two lines recite “an outer side wall” which is confusing because “an outer side wall” has already been recited in line 13. Examiner suggests --the outer side wall-- to clarify antecedent basis.
Claim 5, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person in the left-right direction” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body. Examiner suggests amending to state --in a case where an arm of the treated person is located adjacent a trunk of the body of the treated person in a left-right direction--, if Applicant is merely intending to recite that the arm will be resting by the user’s side. 
Claim 6, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person in a left-right direction” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body. Examiner suggests amending to state --in a case where an arm of the treated person is located adjacent a trunk of the body of the treated person in a left-right direction--, if Applicant is merely intending to recite that the arm will be resting by the user’s side. 
Claim 7, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person in a left-right direction” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body. Examiner suggests amending to state --in a case where an arm of the treated person is located adjacent a trunk of the body of the treated person in a left-right direction--, if Applicant is merely intending to recite that the arm will be resting by the user’s side. 
Claim 8, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person in a left-right direction” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body. Examiner suggests amending to state --in a case where an arm of the treated person is located adjacent a trunk of the body of the treated person in a left-right direction--, if Applicant is merely intending to recite that the arm will be resting by the user’s side. 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (2009/0306555) in view of Ostler et al. (2009/0154737).
Regarding claim 1, Goto discloses a massager (Fig. 1, Fig. 6) comprising: a treatment portion (arm rest 25 with plurality of air bags 25c, Fig. 6) which administers treatment on an arm of a treated person (treatment is administered on the outer portion, the inner side portion, and the lateral side portion of the forearm, see the last sentence of [0065]); and, wherein the arm treatment portion (25, 25c, Fig. 6) includes a recessed portion (“arm rest 25 is substantially U-shaped” see line 11 of [0065] and see Fig. 1, Fig. 6, the U-shaped arm rest is recessed to receive a user’s arm) adapted to accommodate a forearm and a hand of the treated person (“arm rest 25 is slightly longer than a forearm of the general adult and is configured to hold an elbow, a forearm, a hand” see lines 5-7 of [0065] and see Fig. 6), air bags (plurality of air bags 25c, Fig. 6) are arranged on side faces on both sides of the recessed portion in a left-right direction inside the recessed portion (“air bags 25c are provided in three positions which are both inner portions and an inner bottom portion of the U-shape” of the arm rest 25, see the last two sentences of [0065]).
Goto is silent regarding an accommodation portion capable of accommodating a portable electronic terminal, arranged on an inner face of the recessed portion; at least part of an air bag on an outer side wall in the left-right direction arranged frontward of an air bag on an inner side wall in the left-right direction inside the recessed portion; and the accommodation portion arranged frontward of the air bag on the outer side wall.
Regarding the limitation of at least part of an air bag on the outer side wall being arranged frontward of an air bag on the inner side wall, it is noted that such a change in Goto would involve merely a relocation of parts. Goto already has an air bag on an outer side wall, and an air bag on an inner side wall (“air bags 25C are provided in three positions which are both inner portions and an inner bottom portion of the U-shape” of the arm rest 25, see the last two sentences of [0065]). Shifting the relative position of the outer side air bag to be positioned so that at least part of the air bag is frontward of the inner side air bag would not substantively change the operation of the device, as it would still provide a predictable result of an inflatable massage on inner and outer sides of the user’s forearm.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the position of the outer side air bag of Goto so a portion of the outer side air bag extends further frontward than the inner side air bag to adjust the area of the arm massaged, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. 
The modified Goto device is still silent regarding an accommodation portion capable of accommodating a portable electronic terminal, arranged on an inner face of the recessed portion; and the accommodation portion arranged frontward of the air bag on the outer side wall.
Ostler teaches a related massage chair (Fig. 1; see the first sentence of [0095]) with an accommodation portion (docking station 161 with recess 164, Fig. 6A) in the distal part of the armrest (Fig. 6A), capable of accommodating a portable electronic terminal (personal electronic device 52, Fig. 6A, which may be an iPod or iPhone, see the second sentence of [0072] and see the first sentence of [0040]. This is a “portable electronic terminal” because Applicant refers to smartphones as an example of a portable electronic terminal in paragraph [0034] of the specification). This provides a conveniently accessible location for a user to control their portable electronic terminal (see Fig. 7B), and the recess (164) of the accommodation portion would provide an expected result of securely holding the user’s portable electronic terminal in place while they receive a massage. Furthermore, the accommodation portion (docking station 161 with recess 164) advantageously allows the portable electronic terminal to be charged (see the first sentence of [0073]) and allows the portable electronic terminal to transmit signals to/from an audio system in the chair (see the first sentence of [0073] and the last two sentences of [0078]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal part of the armrest of Goto to include an accommodation portion capable of accommodating a portable electronic terminal that can connect to an audio system in the chair as taught by Ostler because this will provide a conveniently accessible location for the user to control their portable electronic terminal, securely hold the portable electronic terminal in place, allow the portable electronic terminal to be conveniently charged, and allow the portable electronic terminal to play music through an audio system in the chair.
The modified Goto/Ostler device as currently combined is silent regarding the accommodation portion arranged on an inner face of the recessed portion; and the accommodation portion arranged frontward of the air bag on the outer side wall.
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be on an inner face of the recessed portion and frontward of the air bag on the outer side wall because Ostler specifically suggests relocating the accommodation portion and this arrangement will merely provide an expected result that the electronic device is still accessible at the distal portion of the armrest, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. 
Regarding claim 2, the modified Goto/Ostler device discloses wherein the accommodation portion (docking station 161 with recess 164, Fig. 6A of Ostler) is provided in a region (distal end of the armrest) that does not overlap with a treatment region (the region of the plurality of airbags 25c, Fig. 6 of Goto) of the arm treatment portion either in a left-right direction or in an up- down direction (the plurality of airbags 25c do not extend all the way to the distal region of the armrest 25, see Fig. 6 of Ostler, and see also the last sentence of [0065] of Oster, the airbags 25c have a treatment region at the outer portion, the inner side portion, and the lateral side portion of the forearm). Furthermore, the claim 1 rejection above has already rearranged the Goto/Ostler accommodation portion to be frontward of the air bag on the outer side wall.
Regarding claim 3, the modified Goto/Ostler device discloses wherein the recessed portion (“arm rest 25 is substantially U-shaped” see line 11 of [0065] and see Fig. 1, Fig. 6, of Goto) is adapted to accommodate a right forearm and a right hand of the treated person (see Fig. 6 and lines 5-7 of [0065] of Goto and note that the accommodation portion taught by Fig. 6A of Goto is in the right armrest). Thus, the modified device is silent regarding the claimed recessed portion accommodating a left forearm and a left hand. 
However, it is reiterated that Ostler states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located in the left armrest because left-handed users would be expected to prefer such an arrangement to be able to control their portable electronic terminal with their dominant hand, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. With the modified device now having the accommodation portion and portable electronic terminal mounted in the left armrest, the modified device would thus read on the claim limitation(s) of the recessed portion (the left arm rest 25, Goto) accommodating a left forearm and a left hand of the treated person).
Regarding claim 4, the modified Goto/Ostler device discloses wherein the recessed portion (“arm rest 25 is substantially U-shaped” see line 11 of [0065] and see Fig. 1, Fig. 6, of Goto) is adapted to accommodate a right forearm and a right hand of the treated person (see Fig. 6 and lines 5-7 of [0065] of Goto and note that the accommodation portion taught by Fig. 6A of Goto is in the right armrest). Thus, the modified device is silent regarding the claimed recessed portion accommodating a left forearm and a left hand. 
However, it is reiterated that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located in the left armrest because left-handed users would be expected to prefer such an arrangement to be able to control their portable electronic terminal with their dominant hand, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. With the modified device now having the accommodation portion and portable electronic terminal mounted in the left armrest, the modified device would thus read on the claim limitation(s) of the recessed portion (the left arm rest 25, Goto) accommodating a left forearm and a left hand of the treated person).
Regarding claim 5, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person in the left-right direction, the accommodation portion is provided, in a left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is reiterated that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 6, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person in the left-right direction, the accommodation portion is provided, in a left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is reiterated that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 7, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person in the left-right direction, the accommodation portion is provided, in a left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is reiterated that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 8, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person in the left-right direction, the accommodation portion is provided, in the left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is reiterated that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 9, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned to be farther away from the left-right center of the recessed portion toward a front of the massager (the top left corner of device 52, Fig. 6A of Ostler. Due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52, and this corner of the device is more towards the front).
Regarding claim 10, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned to be farther away from the left-right center of the recessed portion toward a front of the massager (the top left corner of device 52, Fig. 6A of Ostler. Due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52, and this corner of the device is more towards the front).
Regarding claim 11, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned to be farther away from the left-right center of the recessed portion toward a front of the massager (the top left corner of device 52, Fig. 6A of Ostler. Due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52, and this corner of the device is more towards the front).
Regarding claim 12, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned to be farther away from the left-right center of the recessed portion toward a front of the massager (the top left corner of device 52, Fig. 6A of Ostler. Due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52, and this corner of the device is more towards the front).
Response to Arguments
Applicant's arguments filed August 30, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Applicant amends claims 5-8 to recite “in a case where an arm of the treated person is located outside a body of the treated person in the left-right direction” to make it clear that what is meant by “outside” is “outside in the left-right direction” (see the penultimate paragraph of page 7 of the Remarks), this argument is not persuasive. The arm is part of the person’s body so it is what is meant by the arm being outside the body regardless of the direction. Examiner suggests amending to state --in a case where an arm of the treated person is located adjacent a trunk of the body of the treated person in a left-right direction--, if Applicant is merely intending to recite that the arm will be resting by the user’s side. Alternatively, Examiner suggests deleting this “in a case where…” phrase, as Applicant could instead recite --wherein the accommodation portion is provided, in the left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion--.
Regarding the argument that Goto neither discloses accommodating a portable electronic terminal, nor does Goto disclose arranging the air bag 25c on the inner side of the U-shaped armrest portion 25 (see the second paragraph of page 9 of the Remarks), this argument is not persuasive. Ostler was relied upon for the feature of accommodating a portable electronic terminal, and Goto does disclose arranging the plurality of air bags 25c on the inner side of the U-shaped armrest portion (“air bags 25c are provided in three positions which are both inner portions and an inner bottom portion of the U-shape” of the arm rest 25, see the last two sentences of [0065]. Emphasis added).
Regarding the argument that Ostler does not mention a specific example of “any other location” and thus it would not be easy for a skilled person in the art to conceive the above-discussed features (see the third and fourth paragraphs of page 9 of the Remarks), this argument is not persuasive. The 103 combination does not necessarily need to be “easy” to combine, and Applicant has not provided any rationale as to why it would be difficult to rearrange Ostler’s docking station to another part of the armrest. Ostler’s recess (164, Fig. 6A) would merely need to be moved or re-oriented along the armrest. Merely moving a recess along an armrest would appear to be well within the skill level of one of ordinary skill in the art, and it has been held that rearranging parts of the rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. 
Regarding the argument that claims 2-12 depend from claim 1 and thus are novel and unobvious for the same reasons as claim 1 (see the last paragraph of page 9 of the Remarks), this argument is not persuasive because the arguments with respect to claim 1 were not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toth (5,911,472) discloses a chair with an armrest that has an accommodation portion on an inner side face, configured to receive an electronic device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785     

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785